    Case: 6:18-cv-00277-KKC Doc #: 18 Filed: 11/29/18 Page: 1 of 2 - Page ID#: 167



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION AT LONDON
                                 CIVIL ACTION NO. 6:18-277-KKC


    DERIC LOSTUTTER,                                                                                  PLAINTIFF,


    v.


    COMMONWEALTH OF KENTUCKY, ET AL.,                                                             DEFENDANTS.

                                                  *** *** *** ***

               COMMONWEALTH OF KENTUCKY’S MOTION TO DISMISS

         Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), the Defendant,

Commonwealth of Kentucky,1 moves the Court to dismiss all claims brought against it by the

Plaintiff, Deric Lostutter, in his Second Amended Complaint (DE 12). 2 A memorandum of law in

support of this motion and a proposed order are attached.




1
 Lostutter filed his original complaint against only one named defendant, the “Commonwealth of Kentucky.” (DE
1.) Lostutter later filed an amended complaint against the Commonwealth of Kentucky and added the Governor,
Attorney General, and Parole Board Director, each in their official capacities. (DE 10.) Lostutter also named the
Governor in his official capacity as a member of the Kentucky Parole Board, but such a designation is incorrect as the
Governor is not a member of the board. See KRS § 439.320(1) (establishing membership of the board). Because
Lostutter “is only suing the latter three defendants in their official capacities,” “all of his claims are against the
Commonwealth.” (DE 13 at 1-2.) Therefore, the Court ordered service by the United States Marshal only on the
“Commonwealth of Kentucky.” (DE 13 at 3.) The named defendants interpret the Court’s order to mean that all
named defendants are consolidated as the “Commonwealth of Kentucky.”
2
  Lostutter filed a Second Amended Complaint without complying with the requirement of Fed. R. Civ. P. 15(a)(2)
that he first secure consent of the opposing parties or the Court’s leave. (See DE 12.) Through this motion, the
Commonwealth provides notice that it consents to Lostutter’s filing of his Second Amended Complaint, and the
Commonwealth’s motion to dismiss is directed to the claims contained within the Second Amended Complaint (and
to the extent required, all other complaints).
 Case: 6:18-cv-00277-KKC Doc #: 18 Filed: 11/29/18 Page: 2 of 2 - Page ID#: 168



                                                      Respectfully submitted,


                                                      /s/ Kristin L. Wehking_________
                                                      Kristin L. Wehking
                                                      Office of Legal Services
                                                      Justice and Public Safety Cabinet
                                                      125 Holmes Street
                                                      Frankfort, Kentucky 40601
                                                      (502) 564-7554
                                                      Kristenl.wehking@ky.gov

                                                      Counsel for Defendant
                                                      Commonwealth of Kentucky



                                 CERTIFICATE OF SERVICE

       On November 29, 2018, I electronically filed this Motion to Dismiss through the ECF
system, and I mailed this Motion to Dismiss and the notice of electronic filing, via first-class U.S.
mail, postage prepaid, to:

Deric Lostutter
26 Saylor Street
Manchester, Kentucky 40962


                                                              /s/ Kristin L. Wehking____________
                                                              Counsel for Defendant




                                                 2
